Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         02-JUL-2019
                                                         02:55 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  CHRISTOPHER YOUNG, Petitioner,

                                 vs.

 THE HONORABLE HENRY T. NAKAMOTO, Judge of the Circuit Court of
     the Third Circuit, State of Hawai#i, Respondent Judge,

                                 and

     POMAIKAI HOLDINGS, INC., dba RE/MAX PROPERTIES; et al.,
                           Respondents.


                       ORIGINAL PROCEEDING
               (CIV. NOS. 17-1-0412 and 19-1-0047)

      ORDER DENYING “NOTICE OF APPEAL TO THE STATE OF HAWAII
     SUPREME COURT FROM ORDERS 5/8/2019 IN THE CIRCUIT COURT
     OF THE THIRD CIRCUIT PURSUANT TO HRAP RULES 3(a)(1)(5),
          21(a)(i)(ii)(iii), 24(b), & HRCP Rule 60(b)(3)”
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Christopher Young’s
“Notice of Appeal to the State of Hawaii Supreme Court from
Orders 5/8/2019 in the Circuit Court of the Third Circuit
Pursuant to HRAP Rules 3(a)(1)(5), 21(a)(i)(ii)(iii), 24(b), &
HRCP Rule 60(b)(3)”, which was filed in the third circuit court
on June 13, 2019 and in this court on June 20, 2019, the
documents attached thereto and submitted in support thereof, and
the record, it appears that petitioner is seeking writs of
mandamus and prohibition.   Petitioner, however, fails to
demonstrate that he entitled to the requested extraordinary
relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,
338 (1999) (a writ of mandamus is an extraordinary remedy that
will not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested
action; a writ of mandamus is not intended to supersede the legal
discretionary authority of the lower courts or serve as a legal
remedy in lieu of normal appellate procedures); Honolulu Adv.,
Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ
of mandamus, therefore, is meant to restrain a judge of an
inferior court from acting beyond or in excess of his or her
jurisdiction); Gannett Pac. Corp. v. Richardson, 59 Haw. 224,
226, 580 P.2d 49, 53 (1978) (a writ of prohibition is an
extraordinary remedy to restrain a judge of an inferior court
from acting beyond or in excess of his or her jurisdiction).
Accordingly,
           IT IS HEREBY ORDERED that the petition for writs of
mandamus and prohibition is denied.
           IT IS HEREBY FURTHER ORDERED that the appellate clerks’
office shall process the petition for writs of mandamus and
prohibition without payment of the filing fee.
           DATED: Honolulu, Hawai#i, July 2, 2019.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson


                                 2